VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 4500 Cherry Creek Drive South, 5th Floor Denver, CO 80246 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 4500 Cherry Creek Drive South, 5th Floor Denver, CO 80246 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston& Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant’s telephone number, including area code:(303)895-3773 Date of fiscal year end:March 31 Date of reporting period:December31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities Item1. Schedule of Investments. The Schedules of Investments are attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – December 31, 2013 (Unaudited) Shares Value Shares Value Private Investment Funds ** - 65.3% Diversified – 65.3% Hotels – 1.4% 7,524 AEW Core Property Trust (U.S.), Inc $6,251,377 250 Hilton Worldwide Holdings, Inc. * . $ 5,562 7,504 Clarion Lion Properties Fund LLC 8,036,834 9,400 Host Hotels & Resorts, Inc. 182,736 11,063 Cornerstone Patriot Fund LP. 1,133,821 InnVest Real Estate Investment Trust, 11 Invesco Core Real Estate USA 1,499,912 21,588 REIT, (Canada) . 94,886 1,474,527 J.P. Morgan Real Estate Growth . 1,754,687 Langham Hospitality Investments, Ltd. 24,679 Rreef America Reit II, LP . 2,271,718 93,000 (Hong Kong) * 44,618 276,458 Torchlight Value Fund 1,685,867 3,900 RLJ Lodging Trust, REIT. 94,848 152 Trumbull Income Property Fund, LP. 1,541,715 5,900 Sunstone Hotel Investors Inc., REIT Total Private Investment Funds . 24,175,931 (Cost $23,675,625) Mortgages – 0.5% 1,452 Annaly Capital Management, Inc., REIT. 14,476 Common Stocks – 18.9% Apollo Commercial Real Estate Shares Apartments – 2.3% 4,757 Finance, Inc., REIT . 77,301 Apartment Investors & Management Co., 3,352 Starwood Property Trust, Inc., REIT 92,850 6,300 REIT 163,233 184,627 1,650 AvalonBay Communities, Inc., REIT 195,080 Office Properties – 2.3% 7,200 Campus Crest Communities, Inc., REIT 67,752 1,100 Alexandria Real Estate Equities, Inc., REIT . 69,982 5,650 Equity Residential, REIT 293,066 6,100 BioMed Realty Trust, Inc., REIT. 110,532 400 Essex Property Trust, Inc., REIT 57,404 1,150 Boston Properties, Inc., REIT 115,426 3,900 UDR Inc., REIT 91,065 2,400 Brookfield Office Properties, Inc., (Canada). . 46,200 867,600 52,904 Capital Property Fund (South Africa) . 53,794 Diversified – 3.6% 3,600 Douglas Emmett, Inc., REIT. 83,844 212 Altarea, REIT (France) 37,392 32,000 Keppel, REIT (Singapore) . 30,033 7,845 British Land Co., PLC, REIT (United Kingdom) 81,728 700 Kilroy Realty Corp., REIT . 35,126 63,000 Cambridge Industrial Trust, REIT (Singapore). 34,429 Nomura Real Estate Office Fund, Inc., Crombie Real Estate Investment Trust, REIT 3 REIT (Japan) . 13,957 7,451 (Canada) 94,952 37 Orix Jreit, Inc. (Japan) 46,362 59,732 Cromwll Property Group, REIT (Australia) 52,103 17 Premier Investment Corp., REIT (Japan) . 65,829 1,200 Digital Realty Trust, Inc., REIT 58,944 900 SL Green Realty Corp. 83,142 3,400 Duke Realty Corporation, REIT 51,136 55,500 Ticon Industiral Connection PCL (Thailand) 26,686 1,773 EPR Properties, REIT 87,161 Yuexiu Real Estate Investment Trust, REIT 540 Fonciere Des Regions, REIT (France) 46,692 169,000 (Hong Kong) . 82,389 17 Kenedix Realty Investment Corp, REIT (Japan) 80,791 Kiwi, Income Property Trust, REIT Regional Malls – 2.4% 36,553 (New Zealand) 32,492 27,560 CapitaRetail China Trust, REIT (Singapore) 29,031 800 Liberty Property Trust. REIT 27,096 6,250 General Growth Properties, Inc., REIT . 125,438 20,000 Mapletree Commercial Trust, REIT (Singapore) 18,850 2,750 Macerich Company, The, REIT. 161,947 Mapletree Greater China Commercial Trust, 3,200 Simon Property Group, Inc., REIT . 486,912 51,000 REIT (Singapore) 33,930 1,300 Taubman Centers, Inc., REIT . 53,000 Mapletree Logistics Trust, REIT (Singapore) 44,286 886,424 2,469 Mercialys SA, REIT (France) 51,883 Shopping Centers – 1.9% Nieuwe Steen Investments NV, REIT 300 Brixmor Property Group, Inc., REIT . 6,099 7,970 (Netherlands) 50,518 21,877 Charter Hall Retail, REIT (Australia) . 70,264 115,000 Religare Health Trust (Singapore) 70,588 6,000 DDR Corp., REIT. 92,220 11,850 Segro PLC, REIT (United Kingdom) 65,553 Eurocommercial Properties NV, REIT 4,560 Spirit Realty Capital Inc., REIT 44,825 1,738 (Netherlands) . 73,905 23,269 Stockland, REIT (Australia) 75,151 21,000 Frasers Centerpoint Trust, REIT (Singapore) 29,273 2,150 Vornado Realty Trust, REIT 190,898 Japan Retail Fund Investment Corp., 1,331,398 23 REIT (Japan) . 46,873 Health Care – 2.3% 6,650 Kimco Realty Corp., REIT . 131,337 3,219 Aviv, Inc., REIT 76,290 1,500 Regency Centers Corp., REIT. 69,450 6,100 HCP, Inc., REIT 221,552 1,019 Vastned Retail NV, REIT (Netherlands) 46,315 3,000 Health Care REIT, Inc., REIT 160,710 2,000 Weingarten Realty Investors, REIT. 54,840 7,120 Leisureworld Senior Care Corp. (Singapore) 76,527 30,604 Westfield Retail Trust, REIT (Australia) . 81,318 2,454 Omega Healthcare Investors, Inc., REIT 73,129 Primary Health Properties PLC, REIT Storage – 0.8% 5,316 (United Kingdom) 31,081 3,450 CubeSmart, REIT. 54,993 2,302 Sabra Health Care, Inc., REIT 60,174 1,000 Extra Space Storage, Inc., REIT . 42,130 2,600 Ventas, Inc 1,300 Public Storage, REIT. 195,676 See accompanying notes to portfolio of inv estments. 1 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – December 31, 2013 (Unaudited) (Continued) Shares Value Shares Value Common Stocks – 18.9% (continued) Warehouse/Industrial – 0.5% (continued) Warehouse / Industrial – 1.4% 1,194 Terreno Realty Corp., REIT, Series A, 7.75% 29,253 11,200 Australian Industrial REIT (Australia). $ 20,341 197,555 2 Japan Logistics Fund, Inc., REIT (Japan) . 21,217 Total Preferred Stock 1,927,814 39,500 Macquarie Mexican REIT (Mexico) . 77,781 (Cost $2,082,567) 7,900 Prologis, Inc., REIT . 291,905 Par 1,544 QTS Realty Trust, Inc., Class A . 38,260 Corporate Debt – 3.2% 3,633 STAG Industrial Inc., REIT. 74,077 Health Care – 2.1% 523,581 $ 502,000 HCP Inc., REIT, 6.30%, 9/15/2016. $ 565,662 Total Common Stocks 7,001,726 Healthcare Realty Trust Inc., REIT (Cost – $7,290,977) 190,000 6.50%, 1/17/2017 . 213,224 Shares Value 778,886 Preferred Stock – 5.2% Hotels – 0.5% Apartments – 0.1% Hospitality Properties Trust, REIT, 1,400 Campus Crest Communities, Inc., REIT 150,000 6.30%, 6/15/2016 . 162,005 Series A, 8.00% 34,580 Office Properties – 0.4% Diversified – 1.1% 150,000 CommonWealth, REIT, 6.25%, 8/15/2016. 159,794 700 PS Business Parks, Inc., Series S, 6.45% 15,295 250 PS Business Parks, Inc., Series T, 6.00% 5,050 Shopping Centers – 0.2% 11,950 Vornado Realty Trust, REIT, 75,000 DDR Corp., REIT, 7.50%, 4/1/2017 . 87,478 Series J, 6.88%. 287,517 Total Corporate Debt . 1,188,163 4,550 Series K, 5.70%. 89,908 (Cost $1,170,826) 397,770 Hotels – 0.4% Short-Term Investment – 6.0% Ashford Hospitality Trust Inc., REIT, Goldman Sachs Financial Square Funds – 2,584 Series E, 8.38%. 68,502 2,233,081 Prime Obligations Fund. 2,233,081 Sunstone Hotel Investors Inc., REIT, (Cost $2,233,081) 3,089 Series D, 8.00%. 77,225 145,727 Total Investments – 98.6% . 36,526,715 Office Properties – 0.4% (Cost $36,453,076) Hudson Pacific Properties Inc., REIT, 5,750 Series B, 8.38%. 152,116 Other Assets in excess of Liabilities – 1.4 % 530,946 Regional Malls – 1.2% Net Assets – 100.0% . $ 37,057,661 CBL & Associates Properties Inc., REIT 9,900 Series D, 7.38%. 235,125 7,689 Glimcher Realty Trust, REIT, Series G, 8.13% 192,456 675 Taubman Centers Inc., REIT, Series J, 6.50% 14,054 * Non-income producing security. 441,635 ** Non-tradable Securities. Residential – 0.3% Equity Lifestyle Properties, Inc., REIT Portfolio Abbreviations: 5,250 Series C, 6.75%. 120,619 LP – Limited Partnership PLC – Public Limited Company Shopping Centers – 0.5% REIT – Real Estate Investment Trust Kite Realty Group Trust, REIT, 1,750 Series A, 8.25% . 44,187 % of Net 3,900 Regency Centers Corp., REIT, 77,025 Industry Assets Series G, 6.00% . Diversified 70.0% 700 Saul Centers Inc., REIT, Series C, 6.88% . 15,526 Short-Term Investments 6.0% Weingarten Realty Investors, REIT, Health Care 4.4% 2,362 Series F, 6.50% . 53,452 Regional Malls. 3.6% 190,190 Office Properties 3.1% Storage – 0.7% Shopping Centers . 2.6% 5,200 CubeSmart, REIT, Series A, 7.75% . 130,780 Apartments. 2.4% 4,600 Public Storage, REIT, Series Q, 6.50%. 107,502 Hotels . 2.3% 400 Public Storage, REIT, Series R, 6.35%. 9,340 Warehouse/Industrial 1.9% 247,622 Storage 1.5% Warehouse/Industrial – 0.5% Mortgages 0.5% 6,351 STAG Industrial Inc., REIT, Series A, 9.00% 168,302 Residential 0.3% Other Assets Net of Liabilities 1.4 % Total % See accompanying notes to portfolio of inv estments. 2 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Notes to Portfolio of Investments For the Period Ended December 31, 2013 (Unaudited) Securities Valuation - Consistent with Section 2(a)(41) of the 1940 Act, the Funds price their securities as follows: Investments in securities that are listed on the New York Stock Exchange (the “NYSE”) are valued, except as indicated below, at the last sale price reflected at the close of the NYSE. If there has been no sale on such day, the securities are valued at the mean of the closing bid and ask prices for the day or, if no ask price is available, at the bid price. Securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a similar manner. Securities traded on more than one securities exchange are valued at the last sale price as reflected on the tape at the close of the exchange representing the principal market for such securities. If, after the close of a foreign market, but prior to the NYSE close, market conditions change significantly, certain foreign securities may be valued pursuant to procedures established by the Board of Directors (the “Board”). Debt securities are valued at their bid prices by an independent pricing service using valuation methods that are designed to represent fair value, such as matrix pricing and other analytical pricing models, market transactions and dealer quotations. Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost, plus or minus any amortized discount or premium which approximates fair value. Securities for which market prices are unavailable, or securities for which the Adviser determines that the bid and/or ask price does not reflect market value, will be valued at fair value pursuant to procedures approved by the Board. Circumstances in which market prices may be unavailable include, but are not limited to, trading in a security is suspended, the exchange on which the security is traded is subject to an unscheduled close or disruption or material events occur after the close of the exchange on which the security is principally traded. In these circumstances, the Fund determines fair value in a manner that fairly reflects the market value of the security on the valuation date based on consideration of any information or factors it deems appropriate. These may include recent transactions in comparable securities, information relating to the specific security and developments in the markets. Short-term debt securities, which have a maturity date of 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing net asset value (the “NAV”). As a general matter, the Fund records the fair value of its interests in the Investment Funds based on the NAV provided by the Investment Managers and their agents. These fair value calculations will involve significant professional judgment by the Investment Managers in the application of both observable and unobservable attributes, the calculated NAV of the Investment Funds' assets may differ from their actual realizable value or future fair value. Valuations will be provided to the Fund based on the interim unaudited financial records of Investment Funds, and, therefore, will be estimates subject to adjustment (upward or downward) upon the auditing of such financial records and may fluctuate as a result. Furthermore, the Board and the Adviser may not have the ability to assess the accuracy of these valuations. The Fund's use of fair value pricing may cause the NAV of the Shares to differ from the NAV that would be calculated using market quotations. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security may be materially different than the value that could be realized upon the sale of such security. Due to the inherent uncertainty of determining the fair value of investments that do not have readily available market quotations, the fair value of the Fund’s investments may fluctuate from period to period. Additionally, the fair value of investments may differ significantly from the values that would have been used had a ready market existed for such investments and may differ materially from the values the Fund may ultimately realize. Further, such investments may be subject to legal and other restrictions on resale or otherwise less liquid than publicly traded securities. Fair Value Measurements: The inputs and valuation techniques used to measure fair value of the Fund’s investments are summarized into three levels as described in the hierarchy below: • Level 1 – unadjusted quoted prices in active markets for identical securities • Level 2 – prices determined using other significant observable inputs (including quoted prices for similar securities,interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value ofi nvestments) 3 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Notes to Portfolio of Investments For the Period Ended December 31, 2013 (Unaudited)(Continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. It is the Fund's policy to recognize transfers in and out of the levels at the value at the (end or beginning) of the period. For the period ended December 31, 2013, there were no transfers between levels. A summary of inputs used to value the Fund’s investments as of December 31, 2013 is as follows: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 12/31/2013 Price Inputs Inputs Private Investment Funds * $ 24,175,931 $ – . $ – . $ 24,175,931 Common Stocks * 7,001,726 7,001,726 – . – . Preferred Stocks * 1,927,814 1,927,814 – . – . Corporate Debt * 1,188,163 – . 1,188,163 – . Short-Term Investments 2,233,081 2,233,081 – . – . Total $ 36,526,715 $ 11,162,621 $ 24,175,931 * See Schedule of Investments for industry breakout. As the fair value of the Private Investment Funds are based on the NAV provided by the Investment Managers and their agents, the disclosure of Level 3 inputs would not be meaningful. At the end of each calendar quarter, management evaluates the classification of Levels 1, 2 and 3 assets and liabilities. Various factors are considered, such as changes in liquidity from the prior reporting period; whether or not a broker is willing to execute at the quoted price; the depth and consistency of prices from third party pricing services; and the existence of contemporaneous, observable trades in the market. Additionally, management evaluates the classification of Level 1 and Level 2 assets and liabilities on a quarterly basis for changes in listings or delistings on national exchanges. There were no transfers between categories during the period ended December 31, 2013. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value: Balance as of 03/31/2013 $ – . Change in unrealized appreciation 500,306 Net purchases 23,675,625 Balance as of 12/31/2013 $ 24,175,931 For the period ended December 31, 2013, the total change in unrealized gain on Level 3 securities still held at the end of the period was $500,306. Foreign Currency - Foreign currencies, investments and other assets and liabilities, if any, are translated into U.S. dollars at the exchange rates at 4:00 p.m. U.S. ET (Eastern Time). Fluctuations in the value of the foreign currencies and other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses). For more information with regards to significant accounting policies, see the most recent annual report filed with the Securities and Exchange Commission. 4 Item2.
